Name: Commission Regulation (EEC) No 2599/81 of 2 September 1981 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 9 . 81 Official Journal of the European Communities No L 255 / 1 I fActs whose publication is obligatory) COMMISSION REGULATION (EEC) No 2599/81 of 2 September 198 1 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 5), as last amended by Regulation (EEC) No 3474/80 (6); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( x), as last amended by the Act of Accession of Greece ( 2), and in particular Article 6 (7) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme (3 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1401 /81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme (4), and in particular Article 7 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77, the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein. Article 2 Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 This Regulation shall enter into force on the third dayfollowing its publication in the Official Journal of the European Communities. H OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2) OJ No L 291 , 19 . 11 . 1979 , p . 17." ( 3 ) OJ No L 119 , 15 . 5 . 1979, p . 5 . ( 5 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . (4) OJ No L 141 , 27 . 5 . 1981 , p . 5 . ( 6) OJ No L 363 , 31 . 12 . . 1980 , p . 50 . No L 255 / 2 Official Journal of the European Communities 9 . 9 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 1981 . For the Commission Poul DALSAGER Member of the Commission 9 . 9 . 81 Official Journal of the European Communities No L 255 / 3 ANNEX 1 Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC) No 1402 / 81 2 . 3 . Beneficiary Country of destination j Mauritania j Honduras 4 . Total quantity of the con ­ signment 500 tonnes 600 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique islamique de Mauritanie' 'Aceite de mantequilla / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Hon ­ duras' 9 . Delivery period Loading in October 1981 Delivery in October 1981 10 . Stage and place of delivery Port of unloading Nouakchott ( 4 ) ( de ­ posited on the quay or on lighters ) Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) Monsieur le Commissaire Ã l'aide alimen ­ taire , Nouakchott ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 September 1981 No L 255 / 4 Official Journal of the European Communities 9 . 9 . 81 Consignment C D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary ¡- Ã ®le Maurice J- Jamaica 3 . Country of destination J J 4 . Total quantity of the con ­ signment 100 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Ã distribuer gratuitement' 'Butteroil / Gift of the European Econ ­ omic Community to Jamaica / For free distribution' 9 . Delivery period Delivery in December 1981 Delivery in October 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 September 1981 ). 9 . 81 Official Journal of the European Communities No L 255 / 5 Consignment E F G 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b) affectation ( EEC) No 1402 / 81 2 . 3 . Beneficiary Country of destination I Somalia 4 . Total quantity of the con ­ signment 440 tonnes 530 tonnes 530 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Somalia' 9 . Delivery period Loading in November 1981 10 . Stage and place of delivery Port of unloading Berbera (de ­ posited on the quay or on lighters ) Port of unloading Mogadiscio ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) Food Aid Department , c / o H. E. the Governor , Regional Government , North-West Region , Hargeisa ( s ) Ministry of Local Government and Rural Development , Food Aid Department ( 5 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 September 1981 No L 255 / 6 Official Journal of the European Communities 9 . 9 . 81 Consignment H I 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary i Tanzania 3 . Country of destination 4 . Total quantity of the con ­ signment 200 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/or packaging ( 2 ) See note ( 6 ) 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Tanzania' 9 . Delivery period Loading in October 1981 10 . Stage and place of delivery Port of unloading Tanga (deposited on the quay or on lighters ) Port of unloading Dar es Salaam (deposi ­ ted on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) Tanzania Livestock Development Authority (LIDA ), PO box 4248 , Dar es Salaam , ( tel 31 091 ) ( 7 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 September 1981 9 . 9 . 81 Official Journal of the European Communities No L 255 / 7 Consignment K L 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 939 / 79 ( 1979 programme) ( b ) affectation (EEC ) No 940 / 79 (general reserve) 2 . Beneficiary UNHCR 3 . Country of destination Somalia Uganda 4 . Total quantity of the con ­ signment 100 tonnes 150 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees In 2 · 270 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Econ ­ omic Community / For free distribution / UNHCR assistance in Somalia / Berbera' 'Butteroil / Gift of the European Econ ­ omic Community / For free distribution / UNHCR assistance in Uganda / Kampala via Mombasa' 9 . Delivery period Loading in October 1981 10 . Stage and place of delivery Port of unloading Berbera (deposited on the quay or on lighters ) Delivered to Kampala via Mombasa 11 . Representative of the beneficiary responsible for reception ( 3 ) UNHCR , PO box 2925 , cable address : Hicomref, Mogadishu , ( telex 624 Undevpro - Mogadishu for UNHCR, tel . 4 20 64 ) ( 5 ) ( 8 ) UNHCR , PO box 3813 , Kampala , Uganda , cable address : Hicomref, Kampala , ( telex 61 255 Undevpro , tel . 5 69 89-3 00 1 1 ) (*) C ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 September 1981 No L 255 / 8 Official Journal of the European Communities 9 . 9 . 81 Consignment M 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1402 / 81 2 . 3 . Beneficiary Country of destination j Ethiopia 4 . Total quantity of the con ­ signment 1 000 tonnes ( 10 ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Food Aid of the European Economic Community to the people of Ethiopia' 9 . Delivery period Loading in November 1981 10 . Stage and place of delivery Port of unloading Assab ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) Relief and Rehabilitation Commission (RRC ), PO box 5686 , Addis Ababa , Ethiopia , ( tel . 15 30 11 ) ( ») 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 September 1981 9 . 9 . 81 Official Journal of the European Communities No L 255 / 9 Notes: ( ! ) This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) Other than those set out in Annex II to Regulation (EEC) No 303 / 77 . ( 3 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 . ( 4 ) The authorities of Mauretania indicate that the tenderer must deliver the product on board of a ship having a length of 60 m and a total weight of 5 000 tonnes and drawing 8 m in order to permit berthing alongside the quay . ( 5 ) The sucessful tenderer should send a copy of the dispatch documents to : EEC Commission Delegate , PO box 943 , Mogadiscio , Somalia ( telex 628 FED MOG SM ). ( 6 ) In new bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kg ( to be indicated in the tender ) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. ( 7 ) The sucessful tenderer should send a copy of the dispatch documents to : EEC Commission Delegate , PO box 9514 , Dar es Salaam , Tanzania ( telex 41353 DELCOMEUR). ( 8 ) The bill of lading must contain the following information : 'NOTIFY ADDRESS : 1 . Consignee ; 2 . Mr Von Arnim , UNHCR, Palais des Nations , CH-1211 Geneve 10 , ( telex 27492 HCR). The successful tenderer should send two copies of the dispatch documents to : Mr Von Arnim , UNHCR, Palais des Nations , CH-1211 Geneve 10 . ( 9 ) The successful tenderer should send a copy of the dispatch documents to : EEC Commission Delegate , PO box 5244 , Kampala , Uganda ( telex 61139 DELEGFED ). ( 10 ) In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 ( 2 ) of Regulation (EEC ) No 303 / 77 . ( 1 1 ) The successful tenderer should send a copy of the dispatch documents to: EEC Commission Delegate , PO box 5570 , Addis Ababa , Ethiopia ( telex 21135 DELEGEUR).